UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7029



CLINTON BEDELL,

                                               Plaintiff - Appellant,

          versus


JOHN F. GORCZYK; DAVID PEEBLES; RON ANGELONE;
GENE M. JOHNSON; DAVID A. GARRAGHTY; C. DAVIS;
M. MILLARD; VERMONT CORRECTIONS; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-805-2)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Bedell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clinton Bedell appeals district court orders dismissing with-

out prejudice his complaint alleging civil rights violations under

42 U.S.C.A. § 1983 (West Supp. 2000) and denying his motion for

reconsideration.   The court dismissed Bedell’s complaint based on

his failure to comply with its prior order directing him to submit

proof that he had exhausted his administrative remedies.    In deny-

ing the motion for reconsideration, the district court found that

proof of exhaustion had not been received by the court.

     Because Bedell may proceed with this action by amending his

complaint to provide the information requested by the court, his

appeal of the order of dismissal is interlocutory and not subject

to appellate review. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     We therefore dismiss the appeal. We also deny Bedell’s motions

for appointment of counsel and for return to Vermont and his

motions for judgment on the pleadings and for production of docu-

ments.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2